BRICKELL, C. J.
The indictment not specifying the valuable things kept in the shop or storehouse for sale, use *467or deposit, and that such things were of value, is insufficient to support the judgment of conviction, under the authority of Norris & Coleman v. State, 50 Ala. 126; Ike Robinson v. State; Jasper Webb v. State, June term, 1875; Danner v. State, present term.
There was no necessity for the production of the search-warrant. It was collateral to the matters in issue, and was adverted to by the witnesses merely as explanatory of their conduct in entering into the house of the defendant.
In the charges of the court, and in the refusals to charge as requested, there was no error. The possession "of goods, recently after a burglary, which were stolen in the commission of the offense, devolves on the possessor the onus of explaining the possession, if he would neutralize the unfavorable presumption the law raises. Because of the insufficiency of the indictment, the judgment must be reversed and the cause remanded. The prisoners will remain in custody until discharged by due course of law.